Citation Nr: 1433362	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  11-29 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for ischemic heart disease, as a result of exposure to herbicides in service.  

2. Entitlement to service connection for an ischemic stroke, to include as secondary to ischemic heart disease. 

3. Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to May 1967, with service in Vietnam from October 1965 to October 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied entitlement to the benefits currently sought on appeal.  

The issue of entitlement to service connection for an acquired psychiatric disorder has been raised by the record in an August 2010 lay statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for bilateral hearing loss and ischemic stroke, secondary to ischemic heart disease are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran has a current diagnosis of coronary artery disease. 

2. The Veteran served in the Republic of Vietnam during the Vietnam Era.  

CONCLUSION OF LAW

The criteria for service connection for coronary artery disease have been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Additionally, service connection for certain diseases, such as ischemic heart disease, to include but not limited to myocardial infarction and coronary artery disease, may be granted based on presumed exposure to certain herbicide agents, even though there is no record of such disease during service.  Presumed exposure to an herbicide applies to Veterans who served in the Republic of Vietnam between January 9, 1962 and May 7, 1975, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  Service in the Republic of Vietnam includes service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. § 3.307 (a)(6)(iii) (2013).  

The Veteran's personnel records reveal that he served in the Republic of Vietnam from October 1965 to October 1966.  As the Veteran has service in the Republic of Vietnam during the Vietnam Era, the determinative inquiry here is whether the Veteran has a current diagnosis of ischemic heart disease.  

The Veteran was afforded a VA examination in December 2010.  The examiner reviewed the claims file and opined that the Veteran did not have ischemic heart disease.  Although private treatment records dated from May 2010 to July 2010 note that the Veteran has a medical history that includes coronary artery disease, the examiner opined that there was no objective evidence, such as a cardiac catheterization report, of ischemic heart disease.  

The Board notes that since the December 2010 VA examination, a May 2009 electrocardiography report has been associated with the claims file.  The report reveals that the Veteran had an "inferior infarction" with "age undetermined."  As this electrocardiography report shows that the Veteran had an infarction, the Board finds that the Veteran has ischemic heart disease as defined by 38 C.F.R. § 3.309(e).    

As the Board finds that the Veteran served in the Republic of Vietnam during the Vietnam Era and that he has a diagnosis of ischemic heart disease, the criteria for the grant of service connection for coronary artery disease have been met.         


ORDER

Service connection for coronary artery disease. 


REMAND

Initially, the Board notes that there are outstanding pertinent treatment records that are not currently associated with the claims file.  In a December 2013 lay statement, the appellant identifies two letters written by medical professionals from McGregor Nursing Home.  Such letters are not currently associated with the claims file.  Upon remand, the RO shall contact the appellant and take appropriate action to associate such letters with the claims file.  Additionally, the Board notes that the appellant stated that the Veteran received VA treatment in Loma Linda, California prior to May 2010.  Upon remand, the RO shall associate pertinent VA treatment records from this facility on and before May 2010.  The RO shall also associate pertinent VA treatment records from the Cleveland VAMC dated after October 2011.       

The Board further notes that the December 2010 VA audiology examination report did not address the May 1963 automatic audiometer report associated with the claims file and did not convert the Veteran's in-service audiometric tests from A.S.A. standards to I.S.O. - A.N.S.I. standards.  Thus, after associating the outstanding records with the claims file, the RO shall afford the Veteran an additional VA examination to determine whether the Veteran has a current hearing loss disability and if so, whether it is related to his military service.      

Additionally, a VA examination should be conducted to determine whether the Veteran's ischemic stroke is related to service or caused or aggravated by his ischemic heart disease.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appellant to obtain the two letters from McGregor Nursing Home that the appellant identified in her December 2013 lay statement.  

2.  Associate any outstanding relevant records of VA treatment from the Cleveland, Ohio VAMC dated since October 2011 and from VA facilities in Loma Linda, California dated on and before May 2010, to specifically include any treatment in May 2010 regarding the Veteran's ischemic stroke.  If no additional records are available, include documentation of the unavailability in the claims file.  

3.  Afford the appellant an additional opportunity to submit any other information that is not evidenced by the current record.  Provide the appellant with the necessary authorizations for the release of any private treatment records not currently on file.  Associate any available records with the claims file.  Make at least two (2) attempts to obtain records from any identified source.  If any records are unavailable, document the unavailability within the claims file and advise the appellant so she can submit any copies in her possession.  

3.  Invite the appellant to submit medical and hospitalization records, medical statements, and any other lay or medical evidence from herself and from other individuals who have first-hand knowledge of the nature or etiology of the Veteran's bilateral hearing loss and ischemic stroke.  She should be provided an appropriate amount of time to submit this evidence.  

4.  After associating the outstanding records, schedule the Veteran for an appropriate VA examination to ascertain the nature, onset, and etiology of the Veteran's ischemic stroke.  

After reviewing the claims file and conducting any necessary tests, the examiner should determine whether: 

a) it is at least as likely as not that the ischemic stroke is related to the Veteran's service. 

b) it is at least as likely as not that the ischemic stroke was caused or aggravated (permanently worsened) by the Veteran's ischemic heart disease.  

The examiner should provide a complete and thorough rationale for the opinion rendered.  If the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.  

5.  Schedule the Veteran for an appropriate VA examination to determine the nature, onset, and etiology of the Veteran's bilateral hearing loss.  

After reviewing the claims file and conducting any necessary tests, the examiner shall opine as to whether the Veteran has a current left or right ear hearing loss disability and if so, whether it is at least as likely as not related to his military service.  The examiner shall consider the audiometer test conducted in May 1963 and convert the Veteran's in-service audiometric tests from A.S.A. standards to I.S.O. - A.N.S.I. standards.  

The examiner should provide a complete and thorough rationale for the opinion rendered.  If the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.  

6.  Then readjudicate the claims.  If the benefits sought on appeal remain denied, then the appellant and the representative should be furnished with a supplemental statement of the case.  The SSOC shall address all evidence associated with the claims file since the October 2011 statement of the case.  The appellant and the representative shall be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


